Title: To Thomas Jefferson from Patrick Gibson, 17 July 1821
From: Gibson, Patrick
To: Jefferson, Thomas

Richmond
17th July 1821Yours of the 18th May came to hand in due time, I replied to it a few days after & had a copy of your account made out, but found this morning, to my surprize that owing to the negligence of my Clerk it had not been sent Inclosed is a transcript of the account balanced by $39.67 in your favor which is now subject to your order.—The Flour Market is at present brisk at $4 &  I think when we consider the Shortness of the Crop of wheat & the Injury it has sustained throughout the whole country we may fairly calculate that good flour will maintain this price, although from the large Supplies & limited demand in foreign Ports we cannot reasonably expect any considerable Rise.—I feel grateful to you for the Solicitude you express on account of my health; & am happy to inform you that I think myself now in a fair way of RecoveryI am Yours with Esteem & RespectPatrick Gibson